El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Cuando una persona muere y deja bienes hereditarios los herederos y cada uno de ellos tienen derecho a insistir sobre la división del caudal hereditario y con este fin se nombra por lo general un administrador judicial, lo cual es correcto. Artículos 19-23 de la Ley de Procedimientos Legales Espe-ciales de 1905. El derecho inherente a los herederos para pedir el nombramiento de un administrador judicial corres-ponde asimismo al cesionario de un heredero o herederos. Código Civil, art. 1414. El peticionario y apelado era tal cesionario.
La corte inferior nombró como administrador a un ex-traño a la herencia quien no era uno de los herederos y éste es el principal fundamento o motivo de error. Sin embargo, de los autos aparece que todos los interesados fueron citados *654a ana convocatoria, como requiere la ley, y no aparece que se hiciera oposición al nombramiento del administrador.
El apelado mantiene y así parece desprenderse de la orden de apelación, que el fundamento de la oposición era negar el derecho a que se nombrase administrador a persona al-guna. No se hizo petición alguna por parte de la apelante, suponiendo que ella tuviese preferencia, para que fuese ella la nombrada. Dado el hecho de que el cesionario era dueño de la mayor participación en la comunidad y solicitaba la administración judicial, el hecho de que su cedente, esposo de la finada, tenía preferencia sobre el apelante y que esa cuestión de preferencia no fué presentada a la corte inferior, no encontramos razón alguna para intervenir en la discre-ción judicial ejercitada por la corte, por lo que es de con-firmarse su sentencia.

Confirmada la sentencia.

Jueces concurrentes: Sres. Presidente Plernández y Aso-ciados del Toro, Aldrey y Hutchison.